Case 7:20-cv-00433 Document 17 Filed on 02/03/21 in TXSD Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

MCALLEN DIVISION

UNITED STATES OF AMERICA

Plaintiff, ANSWER, AFFIRMATIVE

DEFENSES, DEMAND FOR VIEW
vs. AND DEMAND FOR JURY TRIAL OF
DEFENDANTS DARLENE K. LUND

3.070 ACRES OF LAND, MORE OR BAILEY, JOHN D. LUND, TANDY Z.
LESS, SITUATE IN STARR COUNTY, LUND HINRICHS, DINA M. LUND
STATE OF TEXAS; AND LUIS CASTANEDA
ERNESTO GONZALEZ AND SONIA
GONZALEZ, ET AL., CIVIL NO. 7:20-cv-433

Defendants.

 

COME NOW, the Defendants, Darlene K. Lund Bailey, John D. Lund, Tandy Z. Lund
Hinrichs, Dina M. Lund Castaneda (Collectively, “Defendants”), by and through their
undersigned counsel and answer the complaint of Plaintiff United States of America (“USA”)
as follows:

ANSWER

1, Answering Paragraph 1, Defendants admit 28 U.S.C. §1358 confers jurisdiction
on this court. Defendants do not admit that the Plaintiff has the right and authority to the relief
it seeks and for which the action was filed.

2. Answering Paragraph 2, Defendants admit 28 U.S.C. §1358 confers jurisdiction
on this court. Defendants do not admit that the Plaintiff has the right and authority to the relief
it seeks and for which the action was filed.

3. Answering Paragraph 3, Defendants are without information sufficient to form

a belief as to the truth or falsity of the allegations in Paragraph 3, and therefore deny same.
Case 7:20-cv-00433 Document 17 Filed on 02/03/21 in TXSD Page 2 of 3

4. Denied that allegations provide a public purpose.

5, Answering Paragraph 5, Defendants admit they own property in Starr County,
Texas and that USA is seeking to condemn property interests from Defendants. Defendants
do not admit that the Plaintiff has the right and authority to the relief it seeks and for which the
action was filed, and deny the balance of the allegations contained in Paragraph 5.

6. Answering Paragraph 6, Defendants admit that USA is seeking to condemn
property interests from Defendants. Defendants do not admit that the Plaintiff has the right
and authority to the relief it seeks and for which the action was filed, and denies the balance of

the allegations contained in Paragraph 6.

7. Answering Paragraph 7, Defendants deny that the sum represents just
compensation.
8. Answering Paragraph 8, Defendants are without information sufficient to form

a belief as to the truth or falsity of what is known to USA.
9. Without knowledge, therefore denied.
DEFENSES AND OBJECTIONS TO THE TAKING
Defendants repeat and incorporate by reference the answers and responses to
Paragraphs | to 9 of the Complaint as if fully set forth herein.
Based on the information presently available, Defendants allege that the border wall

project has been cancelled and that the property is not needed by USA.
Case 7:20-cv-00433 Document 17 Filed on 02/03/21 in TXSD Page 3 of 3

DEMAND FOR VIEW AND FOR JURY TRIAL

Defendants hereby make a demand that the finder of fact view the subject property;
and further, pursuant to Rules 38 and 71.1(h), Federal Rules of Civil Procedure, the Defendants
hereby make demand for a jury trial.

WHEREFORE, Defendants pray and demand that USA’s Complaint be dismissed and
that the relief requested be denied or, in the alternative, if USA is allowed to proceed forward
with condemnation of Defendants’ property, and following a jury trial enter judgment that
Defendants be paid full, fair and just compensation for taking the property described in the
Complaint, and be paid all other damages awardable under state substantive law as well,
including severance damages, costs, interest, and attorneys fees.

Respectfully Submitted,

on sheer f MALLE

Jad. Baftlet

FBN: 875163

JayB@sblfirm.com
Randyga)sblfirm.com

Jeffrey L. Hinds, Esquire

FBN: 0008710

Jeffrey H@sblfirm.com
Randye(@sblfirm.com

Smolker Bartlett Loeb Hinds & Thompson, P.A.
100 North Tampa Street, Suite 2050
Tampa, Florida 33602

(813) 223-3888 Telephone;

(813) 228-6422 Facsimile

Trial Counsel for Defendants
Darlene K. Lund Bailey

John D. Lund

Tandy Z. Lund Hinrichs

Dina M. Lund Castaneda
